Citation Nr: 9931759	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-13 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
38 U.S.C.A. Chapter 35 educational assistance in the amount 
of $471.35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1975 
until his death on May [redacted], 1978; the appellant 
is his daughter.  

This matter arises from various decisions rendered since 
December 1997 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Muskogee, 
Oklahoma, Regional Office (RO).  In the aggregate, these held 
that the principles of equity and good conscience did not 
warrant waiver of recovery of the overpayment at issue.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

FINDINGS OF FACT

1.  In August 1997, Radford University notified VA that the 
appellant had been attending school since August 25, 1996, 
and that she was expected to continue in attendance until May 
of 1998.  Based upon that information, VA awarded the 
appellant Chapter 35 educational assistance in the amount of 
$404 monthly.  

2.  A notice of change in the appellant's student status 
received from Radford University on September 11, 1997 
indicated that the appellant had failed to attend the fall 
semester which began on August 25, 1997.  Based upon this 
information, the RO terminated the appellant's Chapter 35 
educational assistance retroactively from the date of her 
last school attendance on July 26, 1997; an overpayment of 
$471.35 ensued.

3.  In conjunction with her request for waiver of recovery of 
the overpayment of Chapter 35 educational assistance, the 
appellant submitted a VA Form 20-5655 in December 1997.  This 
indicated that she had monthly income totaling $1,150 and 
monthly expenses totaling $1,089.02.  Of the latter figure, 
$619.02 was allocated for the payment of installment 
contracts and other debts.  

4.  The appellant was at fault in the creation of the 
overpayment at issue because she failed to notify VA that she 
had terminated her school attendance.  

5.  The overpayment at issue has already been recouped, and 
its recovery did not subject the appellant to undue economic 
hardship.  

6.  Collection of the instant indebtedness did not defeat the 
purpose for which Chapter 35 educational assistance was 
intended.  
 
7.  The appellant's failure to make restitution would have 
resulted in her unfair financial gain.  

8.   The appellant did not relinquish a valuable right or 
otherwise incur an additional legal obligation in choosing to 
receive Chapter 35 educational assistance from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of 38 U.S.C.A. Chapter 35 
educational assistance in the amount of $471.35 was not 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board observes that the 
appellant's representative requested that the appellant be 
scheduled for a personal hearing at the Board; however, in 
February 1999, the 
appellant requested a video conference hearing before a 
member of the Board but failed to report as scheduled on 
April 14, 1999, and failed to request that an alternate date 
be scheduled.  Under the circumstances, the Board has 
complied with its duty pursuant to 38 C.F.R. § 20.704 (1999); 
the case, therefore, may be decided without further delay.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor, vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic 
necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in her relinquishment of a valuable 
right or her incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to attend classes at Radford University beginning on 
August 25, 1997.  She had registered for full-time attendance 
beginning that date; however, she did not attend.  Meanwhile, 
VA had authorized her educational assistance from July 26, 
1997, the day following the date that she had last attended 
college.  By authorizing her educational assistance for the 
interim period between semesters which, ultimately, became a 
benefit to which the appellant was not entitled because of 
her failure to attend the fall 1997 semester, the overpayment 
at issue resulted.  See 38 U.S.C.A. § 3680 (West 1991); 
38 C.F.R. § 21.4138 (1999).  But for the appellant's failure 
to attend school, the overpayment at issue would not have 
been created.  As such, the appellant, alone, was at fault in 
the creation of the debt.  

Notwithstanding the appellant's fault in the creation of the 
instant indebtedness, the more pressing matter is whether 
collection of the debt would deprive her of life's basic 
necessities.  The appellant contends that it would, 
notwithstanding her youth and future earnings potential.  
However, on VA Form 20-5655, Financial Status Report, 
submitted by the appellant in December 1997, she indicated 
that she had monthly net income totaling $1,150, and monthly 
expenses totaling $1,089.02.  Parenthetically, $619.02 of the 
monthly expenses reported were allocated for the payment of 
installment contracts and other personal debts; the 
appellant's debt to the Government should be given no less 
deference than her private debts.  Given that the appellant's 
net monthly income exceeded her monthly expenses by 
approximately $700 when installment and other debts have been 
excluded from consideration, it does not appear that 
collection of the indebtedness at issue deprived her of 
life's basic necessities.

It should be pointed out that the indebtedness at issue has 
already been recouped from educational assistance 
subsequently authorized to the appellant.  This was 
accomplished contemporaneous with the financial report 
alluded to above.  Significant is that none of the debts or 
other monthly expenses cited by the appellant were related to 
her schooling.  Thus, there is no basis to conclude that 
recoupment of the indebtedness at issue from the appellant's 
Chapter 35 educational assistance defeated the purpose for 
which that benefit was intended.  Moreover, there is no 
indication that the appellant either relinquished a valuable 
right or incurred any additional legal obligation by relying 
upon the VA Chapter 35 educational assistance program.  

Finally, the Board concedes that the appellant is correct 
with regard to her contention that her relative youth should 
not be considered in determining her relative ability to 
repay the indebtedness at issue.  The age of the appellant in 
this particular case is irrelevant; instead, her ability to 
repay the indebtedness at the time that it was recouped from 
her educational assistance is controlling.

In view of the foregoing, it follows that collection of the 
indebtedness at issue by way of recoupment from the 
appellant's Chapter 35 educational assistance did not violate 
the principles of equity and good conscience.  Thus, the 
Board need not visit the question of whether the appellant 
was unjustly enriched by her receipt of VA Chapter 35 
educational assistance.  In this regard, the appellant's 
fault, coupled with her failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.  


ORDER

Waiver of recovery of the indebtedness of 38 U.S.C.A. 
Chapter 35 educational assistance in the amount of $471.35 is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 

